UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-1017


ELSIBETH BRANDEE MCCOY,

                Plaintiff – Appellant,

          v.

STEVE CANTERBURY, Administrative Director for Supreme Court
of Appeals of West Virginia,

                Defendant – Appellee,

          and

SUPREME COURT OF APPEALS OF WEST VIRGINIA; CABELL COUNTY
COURTHOUSE; BARBRA WILLS, Courthouse Administrator,

                Defendants.



Appeal from the United States District Court for the Southern
District of West Virginia, at Huntington.  Robert C. Chambers,
District Judge. (3:10-cv-00368)


Submitted:   May 2, 2011                      Decided:   May 5, 2011


Before WILKINSON, DAVIS, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Elsibeth Brandee McCoy, Appellant Pro Se. John Michael Hedges,
Stephanie Shepherd, BYRNE, HEDGES & LYONS, Morgantown, West
Virginia, for Appellee.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

          Elsibeth   Brandee    McCoy    appeals    the   district    court’s

order dismissing her action filed under Title VII of the Civil

Rights Act of 1964, as amended, 42 U.S.C.A. §§ 2000e to 2000e-17

(West 2003 & Supp. 2010).       We have reviewed the record and find

no reversible error.      Accordingly, we affirm substantially for

the reasons stated by the district court.            McCoy v. Canterbury,

No. 3:10-cv-00368 (S.D. W. Va. Dec. 20 & 21, 2010).               We dispense

with oral argument because the facts and legal contentions are

adequately    presented   in   the   materials     before   the    court   and

argument would not aid the decisional process.

                                                                     AFFIRMED




                                     3